Case 20-08024-JMM          Doc 11     Filed 07/08/20 Entered 07/08/20 15:21:18        Desc Main
                                     Document      Page 1 of 2
Paul Ross
PO Box 483
Paul, ID 83347
T: (208) 219‐7997
#8676
F: (208) 416‐6996
paul@idbankruptcylaw.com
Attorney for Plaintiff
                                 UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF IDAHO
    In re:

    MIKE TERANCE TRACY,
    JULIA SCYSILLIA NELSIONI,                     Case No. 20‐40074‐JMM

                    Debtors.

    NANCY KUNAU,

                    Plaintiff,
    vs.                                           Adversary No. 20‐08024‐JMM

    MIKE TERANCE TRACY,

                    Defendant.

                                   DEFAULT JUDGMENT AND ORDER
          JUDGMENT IS ENTERED AS FOLLOWS:
             1. Plaintiff’s Application for Default Judgment is GRANTED.
             2. Judgment is ENTERED recognizing the Idaho 5th District, Cassia County
                Magistrate Court’s appointment of Nancy Kunau as Guardian ad Litem in that
                case, along with her appointed legal counsel, both to represent the best
                interests of the children, and that such debts incurred within the scope of those
                appointments and awarded by that court, are NONDISCHARGEABLE pursuant to
                §523(a)(5) as against Defendant Mike Terance Tracy.
             3. Plaintiff may move for an award of fees and costs upon a proper application.
             4. Plaintiff’s Motion for Fees and Costs is GRANTED.
             5. Judgment is ENTERED awarding fees and costs to Plaintiff, Nancy Kunau and her
                legal counsel, in the amount of $1,794.00 in fees and $11.00 in costs, payable by
                Defendant Mike Terance Tracy, together with post‐judgment interest accruing as
Case 20-08024-JMM            Doc 11    Filed 07/08/20 Entered 07/08/20 15:21:18        Desc Main
                                      Document      Page 2 of 2



                provided by statute with related collection and execution fees and costs.


                                        DATED: July 8, 2020



                                        ________________________
                                        JOSEPH M. MEIER
                                        CHIEF U. S. BANKRUPTCY JUDGE


The Court struck the last two paragraphs of the proposed judgment and added a new
paragraph 3 and entered the judgment


Submitted by:
/s/ Paul Ross_________
Attorney for Plaintiff




                                                                                              2
Default Judgment and Order
